Citation Nr: 1616750	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a right eye corneal scar (right eye disorder).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970 and this service included combat service in the Republic of Vietnam with the award of the Combat Action Ribbon, Purple Heart Medal, and the Navy Achievement Medal with a combat "V."

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2016, the Veteran and his daughter testified at a video hearing before the undersigned.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In February 2016, the Veteran testified that the adverse symptomatology due to his service-connected right eye disorder restricting his ability to work as a school bus driver to 20 hours a week.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU when the appellant claims his work is restricted due to a service connected disability).

In a February 2016 statement to the Agency of Original Jurisdiction (AOJ) the Veteran indicated that he wanted to claim service connection for hypertension, including secondary to his service-connected posttraumatic stress disorder (PTSD).  Likewise, at the February 2016 hearing before the undersigned the Veteran testified that he wanted to make an application to reopen his claim of service connection for bilateral hearing loss, claim service connection for headaches and a left eye disorder, including secondary to his service-connected right eye disorders, and wanted a compensable rating for his service-connected left eyelid shell fragment wound scars.  However, these statements and testimony were received by VA after March 24, 2015, and were not made in accordance with VA's new regulations governing the filling of claims for VA benefits.  See 79 Fed. Reg. 57660 (Sept. 25, 2014); Also see 38 C.F.R. §§ 3.1(p), 3.108, 3.155, 3.160 (2015).  Thus, the Board finds that they do not act as claims and VA does not have jurisdiction over these issues.  Id.  However, while the appeal is in remand status the Board nonetheless invites the Veteran to file regulatory appropriate claims as to these issues. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand to provide the Veteran with a contemporaneous VA examination to ascertain the current severity of his right eye disorder because his last VA examination in September 2012 is not adequate to provide the Board with this needed information.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for a TDIU, this claim is inextricably intertwined with the above rating claim as well as the new claims outlined above.  Therefore, the Board finds that final adjudication of this claim cannot be completed at this time and the claim must be remanded.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Further, in February 2016 the Veteran filed a claim for an increased rating for his service-connected PTSD.  The Board finds that this claim is inextricably intertwined with the above TDIU claim.  Id.  Therefore, while the appeal is in remand status the Board finds that the AOJ should also undertake all needed development as to this new claim, including providing the Veteran with a VA examination.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014). 

While the appeal is in remand status, the Board also finds that the AOJ should obtain and associate with the claims file any outstanding contemporaneous medical records including his ophthalmological treatment records from Dr. Linda Pope and lay statements from the Veteran and others who have first-hand knowledge of his current problems due to his right eye disorder to include all problems it causes with employment.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining all needed authorizations, associate with the claims file any outstanding private treatment records including the Veteran's treatment records from Dr. Pope.

2.  Associate with the claims file the Veteran's post-September 2013 treatment records from the Houston VA Medical Center.  

3.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of his current problems due to his right eye disorder and PTSD to include all problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Provide the Veteran with an examination to determine the current nature, extent, and severity of his right eye to include whether it causes or aggravates a left eye disorder and/or headaches as well as the problems it causes with employment.  The claims file should be made available to and reviewed by the examiner.  

The examiner in providing the above opinions should specifically discuss all the limitations placed on the Veteran's employment as a result of his service-connected disabilities including his right eye disability on active and sedentary employment to include limits placed on his ability to work in an office setting including reading, filing, and working on a computer as well as his ability to safely operate machinery.  

The examiner in providing the above opinions should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Provide the Veteran with an examination to determine the current nature, extent, and severity of his PTSD to include all problems it causes with employment.  The claims file should be made available to and reviewed by the examiner.  

The examiner in providing the above opinion should specifically discuss all the limitations placed on the Veteran's employment as a result of his service-connected disabilities including his PTSD on active and sedentary employment to include limits placed on his ability to work in an office setting including reading, filing, and working on a computer as well as his ability to safely operate machinery.  

The examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.  

The examination report must include a complete rationale for all opinions expressed.

6.  Then adjudicate the Veteran's PTSD claim and readjudicate the appeal. If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since the January 2014 statement of the case.  Once they are afforded an opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

